El Juez Asociado Señob Wolf,
emitió la opinión del tribunal.
Benito Carril, un farmacéutico, fué acusado ante la Corte Municipal de San Juan de haber infringido la sección Ia. del Beglamento No. 53. La denuncia no especificaba cuál era el reglamento infringido y en ella se alegaba que el delito fué cometido de la manera siguiente: Que en 17 de julio de 1928, y en Santurce, calle Loíza esquina a la calle Carrión, del distrito judicial municipal de San Juan, Benito Carril, que es farmacéutico con farmacia abierta al público, en Santurce, etc., tenía expuestas a la venta cápsulas gelatinosas en un frasco rotulado cápsulas- de aceite de castor de 2% gramos. Que de dichas cápsulas vendió a la familia Babainne, de Santurce, cuatro cápsulas como cápsulas de aceite de castor, las que tomó un miembro de dicha familia Babainne sintién-dose al poco tiempo con síntomas de intoxicación, siendo asistido por los Dres. M. Pujadas Díaz y Víctor Gutiérrez Ortiz. Que el Ledo. Carlos del Rosario, Jefe de División de Alimentos y Drogas del Departamento de Sanidad Insular, ocupó dicho frasco rotulado cápsulas de aceite de castor a la farmacia Carril, y examinadas dichas cápsulas contenidas en el fraseo por el Laboratorio Químico Insular, resultaron ser de tetracloruro de carbono, y no de aceite de castor, como expresaba el rótulo del frasco ocupado al Sr. Carril en su *268farmacia de Santurce. Que este hecho es contrario a la ley, constituyendo una infracción al artículo 1 del Reglamento No. 53 de mayo 10 de 1917. (No se expresa de qué depar-tamento.) El acusado fue convicto ante la corte municipal, e igualmente en apelación en la corte de distrito.
Cuando el caso fue traído para ser discutido ante esta corte, surgió la cuestión de si un farmacéutico que de buena fe vende drogas falsamente rotuladas no por él sino por otros, podía ser, acusado de delito; respecto a si no se podía imponer a un farmacéutico el deber de no vender ninguna droga a menos que resultare ser lo que aparecía en el rótulo. Tomaremos conocimiento judicial del hecho de que usual-mente los farmacéuticos reciben de fabricantes de productos químicos toda clase de drogas y medicinas corrientes (standard). Se presentó el problema de si se podía exigir de un farmacéutico que analizara antes de venderla toda droga reci-bida por él de los citados fabricantes de productos químicos. También surgió un problema incidental con relación a si el poder de policía podía extenderse hasta el extremo de hacer a un farmacéutico criminalmente responsable a menos que se demostrara la existencia d© una intención criminal. Bajo estas cireustancias se hace necesario examinar cómo y cuándo y con qué autoridad el supuesto delito fué definido por las leyes de Puerto Rico.
 Se imputa al apelante una infracción del artículo primero del Reglamento 53. Este resulta ser un reglamento del Departamento de Sanidad, promulgado por el Gobernador Yager el 10' de mayo de 1917, y prescribe lo siguiente:
“Artículo 1.- — Ninguna persona, sindicato, corporación, institu-ción de cualquier carácter que sea, venderá, ofrecerá, expondrá en venta o tendrá para la venta, hará conducir o almacenará alimento o droga alguno, para el consumo en la Isla de Puerto Rico, que esté adulterado o falsamente rotulado, dentro del concepto legal que se define en este Reglamento, y que es el mismo que se expresa en los artículos 7 y 8 de la Ley de Alimentos y Drogas, aprobada por el Congreso de los Estados Unidos, en junio 30, 1906.”
*269La proclama se Lace a virtud de la Ley No. 81 de marzo 14, 1912. Las partes pertinentes de diclia ley dicen así:
“Artículo 12. — Será deber de la Junta Insular de Sanidad actuar como corporación consultiva y legislativa en todo asunto concerniente a la salud pública, y prescribirá toda regla, reglamento y ordenanza que se requiera por esta Ley, para regir en todos los municipios de Puerto Rico, con el íin de prevenir y suprimir las enfermedades con-tagiosas y epidémicas; destruir los vehículos de propagación del pa-ludismo, tuberculosis y otras enfermedades transmisibles, e intervenir en cualquier otro servicio que afectare a la salud pública, como el abastecimiento de agua, alimentos y bebidas, construcción de edifi-cios en las poblaciones, ventilación, drenaje e instalaciones de plome-ría sanitarias, hoteles, posadas, casas de huéspedes, casas de dormir, cafés, restaurants, fondas, cantinas, casas, de vecindad, casas priva-das, casas en general, escuelas, fábricas y talleres, establecimientos in-dustriales, peligrosos, insalubres o incómodos; mataderos y matan-za, mercados, carnicerías, basuras, transporte de basuras y abonos or-gánicos, limpieza de letrinas y sumideros, vías públicas, ferrocarriles, tranvías, hospitales, casas de salud, sanatorios, animales y ganado, sa-nidad e higiene rurales, enfermedades transmisibles, cadáveres, ce-menterios, inhumaciones y exhumaciones, autopsias, embalsamamien-tos, transporte de cadáveres, barberías y peluquerías, baños públicos, vaquerías o depósitos de leche.
‘1 Será el deber de la Junta Insular de Sanidad prescribir las re-glas y reglamentos sobre las condiciones en que deban tenerse a los empleados del Gobierno o de particulares, en lo que dichos reglamen-tos fueren necesarios en interés de la salud pública; sobre las con-diciones que deban observarse en las vaquerías y panaderías*, así como en conexión con la matanza de animales para alimento y para regir el transporte de leche y otros productos de vaquerías, pan y otros productos de panaderías; sobre la came y productos de carne; y sobre la extracción de basuras y residuos de todas clases; Disponién-dose, que nada de lo contenido en este artículo autorizará ]a promul-gación de reglamentos que priven a un empleado del sexo femenino, del derecho a elegir el médico que deba practicar el examen en cuanto a su condición física. Definirá la clase de aparatos sanitarios que deberán instalarse y conservarse en edificios públicos y particulares; prescribirá reglas y reglamentos para la inhumación, exhumación y transporte de cadáveres, y los que deban observarse al dar cuenta de las enfermedades infecciosas y contagiosas, y sobre el aislamiento y *270tratamiento de las mismas; y para impedir la contaminación de to-das las aguas que se usen para beber o para fines domésticos.
“Artículo 13. — El Director de Sanidad someterá a la considera-ción y aprobación del Consejo Ejecutivo, toda regla y reglamento que se prescribiere por la Junta Insular de Sanidad, con expresión de sus ideas endosadas en el mismo. El Consejo Ejecutivo podrá en-mendar o modificar dichas reglas y reglamentos y devolverlos al Director de Sanidad para ser reconsiderados por la Junta Insular de Sanidad. Si finalmente existieren diferencias entre el Consejo Eje-cutivo y la Junta Insular de Sanidad, en lo que respecta a las reglas y reglamentos que deban ponerse en vigor, se nombrará una comisión de conferencia por los presidentes de ambas corporaciones, que consis-tirá de tres miembros de la Junta Insular de Sanidad y tres miembros del Consejo Ejecutivo; Disponiéndose, que en caso de desacuerdo o empate en la votación, el Gobernador de Puerto Rico designará a uno de los jueces del Tribunal Supremo, quien durante ese tiempo formará parte de la comisión con el fin de decidir la cuestión en controversia. Las conclusiones de la mayoría de la comisión que así se nombrare re-girán y serán aceptadas por la Junta Insular de Sanidad y por el Consejo Ejecutivo, como obligatorias y terminantes. Dichas reglas y reglamentos, una vez aprobados por el Consejo Ejecutivo, serán pro-mulgados por el Gobernador de Puerto Rico y serán publicados en dos periódicos de circulación general en la Isla, y desde entonces y suce-sivamente tendrán la fuerza y efecto de ley.
“Artículo 33. — Toda persona que infrinja cualquier disposición de los reglamentos de sanidad puestos en vigor según se dispone por esta Ley, será castigada con multa que no será menor de un dollar ni mayor de cien dollars, o con prisión desde uno a treinta días, o con ambas penas a discreción del Tribunal.”
De forma que el delito imputado en esta denuncia no ha sido definido por ninguna ley general de la Legislatura y depende, de existir, de la facultad que tiene el Departamento de Sanidad para aprobar reglamentos.
El artículo 335 del Código Penal dispone:
“Todo farmacéutico, droguista o persona dedicada al comercio de drogas o medicinas, o empleada como dependiente o vendedor por dicha persona, que al envolver cualesquiera drogas o medicinas, o preparar algún pedido de drogas o medicinas, voluntariamente, o por descuido o ignorancia, dejare de rotularlas, o pusiere sobre cualquier' caja, botella u otro envase conteniendo drogas o medicinas algún mar-*271bete, sello u otra designación del contenido que no fuese la verdadera; o que substituyere el artículo prescrito o pedido, por otro distinto, o que pusiere mayor o menor cantidad que la prescrita u ordenada, o de otro modo se separare de lo fijado en la prescripción u orden que pretendiere seguir, a consecuencia de lo cual peligrare la vida o salud de las personas, será reo de misdemeanor, y si resultare en muerte, in-currirá en felony.”
Este artículo define los deberes de un farmacéutico y las infracciones que le pueden someter a una prosecución pública. A no ser que tenga el consentimiento claro de la Legislatura, ningún cuerpo facultado para aprobar reglamentos puede aumentar o disminuir los deberes así definidos. La Legisla-dura fia hablado.
Suponiendo, sin embargo, que el artículo 335 no abarcara dodo el campo, entonces resolvemos que la facultad de definir el delito que aquí se trata de castigar no pudo ser ni fue delegada a un cuerpo facultado para adoptar reglamentos.
Hemos visto que la sección 13 de la Ley No. 81, supra, dice que los reglamentos promulgados tendrán fuerza de ley. Caha v. United States, 152 U. S. 211, 218, es la .autoridad principal sobre el alcance de reglamentos aprobados por de-partamentos y se hizo distinción del caso United States v. Eaton, 144 U. S. 677, 688. Empero nada bay en el caso de Caba que cambie las reglas fundamentales establecidas en el de United States v. Eaton, supra. Allí se resolvió que era necesario que existiera una autoridad estatutoria suficiente para declarar que cualquier acto u omisión constituyera un delito criminal. En el caso de United States v. Grimaud, 220 U. S. 506, 520, se resolvió que si bien era difícil definir la línea que separaba la facultad legislativa para adoptar leyes y la autoridad administrativa para aprobar reglamen-tos, el Congreso puede delegar el poder para suplir detalles cuando fia-indicado tal intención en el estatuto.
Se resolvió que ciertos reglamentos no se convierten en leyes por castigarse una infracción de los mismos como delitos públicos. Lo que así se delega a un cuerpo facultado para *272aprobar reglamentos debe participar de la naturaleza de poderes no legislativos.
Esta jurisprudencia ha sido más o menos revisada por esta corte. Quizá el caso más pertinente es el de El Pueblo v. Ortiz, 29 D.P.R. 424. En dicho caso’ dijimos:
“Por supuesto que ‘la facultad conferida de adoptar reglamentos para llevar a cabo los fines de un estatuto debe ser ejercitada dentro de los poderes delegados, es decir, debe limitarse a detalles para re-glamentar la forma de procedimiento para poner en vigor la ley como ha sido promulgada, y no puede extenderse a enmendar o adi-cionar los requisitos del estatuto mismo.’ 12 C.J. 845, 846. Pero ya hemos visto que se trata aquí de una cuestión de detalle en harmonía con el' pensamiento fundamental del legislador y con el propósito de que tal pensamiento sea una realidad en la práctica.”
Allí citamos del caso de El Pueblo v. Neagle, 21 D.P.R. 356, 362, caso civil que a su vez contenía una cita de United States v. Grimaud, supra, reproducida en Pueblo v. Ortiz, supra.
De acuerdo con las autoridades nos .sentimos obligados a resolver que la Legislatura no podía delegar en el Departa-mento de Sanidad la facultad de aprobar un reglamento cas-tigando como delito la venta en general de artículos falsa-mente rotulados. Este es un delito por sí mismo y no un mero asunto administrativo o la provisión de detalles.
Esto se hace más aparente al considerar la cuestión de la intención criminal. La Legislatura no puede hacer que un cuerpo facultado para adoptar reglamentos determine cuándo puede y cuándo no puéde pasarse por alto tal intención, como en los casos de adulteración, de leche.
Además, no creemos que la ley de 1912 delegara la fa-cultad de adoptar el reglamento aquí promulgado. Al Depar-tamento de Sanidad se dieron amplios poderes para proteger la salud de la comunidad, para impedir la diseminación de enfermedades y otros asuntos de naturaleza pública, pero no hallamos intención alguna de otorg’ar a dicho departamento la facultad de fijar los deberes que aquí se tratan de castigar.
*273Somos de opinión que la Legislatura por sí misma no podía aprobar una ley imponiendo a un farmacéutico el deber de garantizar todo artículo que vendiera cuando él mismo no liabía tomado parte en la fabricación del artículo vendido sino que meramente lo recibía de casas comerciales que generalmente son dignas de confianza. La verdadera respon-sabilidad criminal descansa entonces en las casas que así fian fabricado, vendido o transportado artículos en el comercio iuterestadual. Si bien la prosecución de esos delitos puede ser más difícil, no es imposible.
En el Reglamento 53, según fia sido promulgado, se bace referencia a las secciones 7 y 8 de la Ley Nacional de Ali-mentos y Drogas. Estas secciones definen cuándo una droga debe ser considerada como adulterada o falsamente rotulada. Si se examina la ley nacional de 1906 se verá que en los territorios se castiga solamente la fabricación mas no la venta en general de artículos adulterados o falsamente rotu-lados. El Congreso, dentro de los sitios que están bajo su jurisdicción, no fué al extremo de tratar de castigar la venta de tales artículos adulterados o falsamente rotulados; tam-poco la Legislatura de Puerto Rico lo ha hecho así conforme está redactada la ley.

La sentencia apelada debe ser revocada y absuelto el acusado.

Los Jueces, Presidente Señor del Toro y Asociado Señor Hutchison, están conformes con la sentencia.